Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Bryce Miller on 11/29/2021.
	The application has been amended as follows:
1. (currently amended) A method for realistic augmented reality (AR), comprising
	maintaining a 3D virtual model on one or more cloud servers prior to a request from an end user device for AR content creation and output, the 3D virtual model comprising virtual content, wherein the virtual content is content which is not determined from light coming from real world objects, wherein the 3D virtual model is modeled after a real world environment;
	in the one or more cloud servers, determining one or more virtual world parameters capable of influencing lighting conditions, the virtual world parameters deriving from the 3D virtual model;
	in the one or more cloud servers, determining real world parameters capable of influencing lighting conditions based on information collected from a plurality of devices and sent to the one or more cloud servers over one or more networks, wherein the real world parameters include time, geolocation, and real world light sources known to be light sources , wherein the real world light sources include more than one real world light source;
	in the one or more cloud servers, determining lighting and shadow parameters for the one or more virtual objects based on the real world parameters and the one or more virtual world parameters;
	sending a request from the mobile end user device to the one or more cloud servers to access the 3D virtual model which is maintained prior to the request, the mobile end user device being separate and remote from the one or more cloud servers, the mobile end user device being physically present in the real world environment after which the 3D virtual model is modeled;
	with the mobile end user device, sourcing one or more virtual objects from the 3D virtual model, the one or more virtual objects being usable for AR augmentations, wherein the AR augmentations are units of the virtual content; and
	displaying with the mobile end user device one or more of the AR augmentations from the virtual objects using the lighting and shadow parameters.

2. (original) The method of claim 1, wherein at least some of the virtual world parameters determined in the first determining step are selected from the group consisting of AR content location within the 3D virtual model.

3. (previously presented) The method of claim 2, wherein the real world parameters determined in the second determining step further include perceptible ambient lighting at AR content location.

4. (canceled)

5. (currently amended) An augmented reality (AR) device comprising one or more processors and a computer readable storage medium comprising instructions which, when executed by the one or more processors, cause the one or more processors to perform

	in the one or more cloud servers, determining one or more virtual world parameters capable of influencing lighting conditions, the virtual world parameters deriving from the 3D virtual model;
	in the one or more cloud servers, determining real world parameters capable of influencing lighting conditions based on information collected from a plurality of devices and sent to the one or more cloud servers over one or more networks, wherein the real world parameters include time, geolocation, and real world light sources known to be light sources without detection of light emitted from the real world light sources, wherein the real world light sources include more than one real world light source;
	in the one or more cloud servers, determining lighting and shadow parameters for the one or more virtual objects based on the real world parameters and the one or more virtual world parameters;
	sending a request from the mobile end user device to the one or more cloud servers to access the 3D virtual model which is maintained prior to the request, the mobile end user device being separate and remote from the one or more cloud servers, the mobile end user device being physically present in the real world environment after which the 3D virtual model is modeled;
	with the mobile end user device, sourcing one or more virtual objects from the 3D virtual model, the one or more virtual objects being usable for AR augmentations, wherein the AR augmentations are units of the virtual content; and
	displaying with the mobile end user device one or more of the AR augmentations from the virtual objects using the lighting and shadow parameters.



7. (previously presented) The AR device of claim 6, wherein the real world parameters determined in the second determining step further include perceptible ambient lighting at AR content location.

8. (canceled)

9. (currently amended) A computer program product for realistic augmented reality (AR), the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more processors to cause the one or more processors to perform a method comprising:
	maintaining a 3D virtual model on one or more cloud servers prior to a request from an end user device for AR content creation and output, the 3D virtual model comprising virtual content, wherein the virtual content is content which is not determined from light coming from real world objects, wherein the 3D virtual model is modeled after a real world environment;
	in the one or more cloud servers, determining one or more virtual world parameters capable of influencing lighting conditions, the virtual world parameters deriving from the 3D virtual model;
	in the one or more cloud servers, determining real world parameters capable of influencing lighting conditions based on information collected from a plurality of devices and sent to the one or more cloud servers over one or more networks, wherein the real world parameters include time, geolocation, and real world light sources known to be light sources without detection of light emitted from the real world light sources, wherein the real world light sources include more than one real world light source;

	sending a request from the mobile end user device to the one or more cloud servers to access the 3D virtual model which is maintained prior to the request, the mobile end user device being separate and remote from the one or more cloud servers, the mobile end user device being physically present in the real world environment after which the 3D virtual model is modeled;
	with the mobile end user device, sourcing one or more virtual objects from the 3D virtual model, the one or more virtual objects being usable for AR augmentations, wherein the AR augmentations are units of the virtual content; and
	displaying with the mobile end user device one or more of the AR augmentations from the virtual objects using the lighting and shadow parameters.

10. (original) The computer program product of claim 9, wherein at least some of the virtual world parameters determined in the first determining step are selected from the group consisting of AR content location within the 3D virtual model.

11. (previously presented) The computer program product of claim 10, wherein the real world parameters determined in the second determining step further include perceptible ambient lighting at AR content location.

12. (canceled)

13. (previously presented) The method of claim 1, wherein the 3D virtual model comprises a plurality of virtual objects each having particular spatial relationships with other virtual objects within the 3D virtual model.




Allowable Subject Matter
Claims 1-3, 5-7, 9-11, 13-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The application is allowed in view of the amendments and Applicant’s arguments. None of the references along or in combination teaches the limitations recited in the independent claims as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611